Mr. Chief Justice Walker delivered the opinion of the Court: This judgment was confessed in open court, and the presumptions are in favor of the regularity of all the proceedings. According to the, rules of practice, it was necessary that proof should have been made of- the execution of the warrant of attorney before the judgment was confessed. And the evidence of that fact need not be preserved in the record, as it should when a judgment is confessed in vacation before the clerk. In the latter case it must appear in the record, but in the former it will be presumed to have been done, unless it appears to have been omitted. There is, therefore, no force in the objection, that it does not appear in the record, that the execution of the power of attorney, under which this judgment was confessed, had been proved. ,? It is likewise insisted, that it was error for the court to consolidate the two causes of action, and the confession of one judgment on both, under the several powers of attorney. A court of general jurisdiction has power to consolidate different actions of the same nature between the same parties. These different causes of action were declared on in one action, and no error was committed in permitting the confession of judgment on the two notes. Nor is it material that any order should have been made authorizing such an entry of judgment. The objection that the declaration is defective is untenable. Even admitting that the breach would have been held bad on demurrer, it was cured by the confession of the judgment. The twenty-seventh section of the practice act declares that the confession of a judgment shall operate as a release of all errors in the entering up of the judgment, or making a record thereof. This provision of the statute disposes of that question. It is also insisted that it does not appear that the person who confessed the judgment was an attorney-at-law. Attorneys being officers of the court, it must be presumed that the court knows its own officers, and under a power of attorney authorizing any attorney-at-law to confess a judgment, the court would not permit any person but an attorney of the court to act under the authority. The presumption will be indulged that the court below did its duty in knowing that the person who acted was a member of the bar. No error is perceived in this record, and the judgment of the court below is affirmed. Judgment affirmed.